DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Species 1 of Species Group 1, Species 2 of Species Group 2, Species 2 of Species Group 3, and Species 1 of Species Group 4, in the reply filed on 2/2/2021, is acknowledged. Claims 5, 6 and 10 are withdrawn from further consideration as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2013/0217805 to Hayashi in view of USPAP 2009/0215929 to Nishida.
Claims 1-3, Hayashi teaches an epoxy resin composition that comprises a tri-functional amine-type epoxy resin in an amount that is 30 to 50 parts by mass per 100 parts by mass of total epoxy resin content, a bisphenol F-type epoxy resin with a number average molecular weight of 450 or less in an amount that is 10 to 40 parts by mass per 100 parts by mass of total epoxy resin content, and curing agent [0014], wherein the amine-type epoxy resin is an epoxy resin with a triglycidyl isocyanurate backbone [0031], wherein the curing agent is optionally used in combination with a curing accelerator that is an aromatic urea or imidazole compound [0039]-[0041], wherein the aromatic urea may be DCMU99 [0040] and the imidazole compound may be 2MZ, 2PZ, or 2E4MZ [0041].
Hayashi teaches that the epoxy resin composition further comprises curing agent [0014] that is optionally dicyandiamide [0036], which reads on a specific embodiment wherein the epoxy resin composition does not comprise dicyandiamide (claim 3), which reads on the limitation wherein dicyandiamide accounts for 0.5 (or 0.2) parts by mass or less relative to the total quantity of epoxy resins which accounts for 100 parts by mass as claimed (claims 1 and 2).
Hayashi does not teach that the resin composition further comprises a borate ester compound as component [C]. However, Nishida teaches a trialkyl borate, tri-n-butyl borate, tri-n-octyl borate, tri-n-dodecyl borate, triaryl borate, or triphenyl borate that is present in a composition that further comprises a resin [0038], a polymerization catalyst [0037] that is optionally an imidazole [0034], and impregnated reinforcing fibers [0038], wherein the resin is epoxy resin [0007]. Hayashi and Nishida are analogous art because both references are in the same field of endeavor of a prepreg comprising reinforcing fiber and an epoxy resin composition and optionally an imidazole compound. One of ordinary skill in the art would have found it obvious to use Nishida’s trialkyl borate, tri-n-butyl borate, tri-n-octyl borate, tri-n-dodecyl borate, triaryl borate, or triphenyl borate to modify Hayashi’s prepreg, because Nishida teaches that the trialkyl borate, tri-n-butyl borate, tri-n-octyl borate, tri-n-dodecyl borate, triaryl borate, or triphenyl borate is beneficial for being a reaction retardant which retards reaction during heating carried out for reducing viscosity but does not inhibit polymerization reaction carried out after the completion of impregnation.
Further regarding the claimed amount of isocyanurate type epoxy resin [A1], one of ordinary skill in the art would have found it obvious to optimize the amount of Hayashi’s tri-functional amine-type epoxy resin that is an epoxy resin with a triglycidyl isocyanurate backbone to be 30 parts by mass per 100 parts by mass of total epoxy resin content because it would have been beneficial for optimizing modulus, plastic deformation capacity, and toughness of a cured product of Hayashi’s epoxy resin composition because Hayashi teaches that the epoxy resin composition comprises a trifunctional amine-type epoxy resin in an amount that is 30 to 50 parts by mass per 100 parts by mass of total epoxy resin content [0014], wherein the amine-type epoxy resin is an epoxy resin with a triglycidyl isocyanurate backbone [0031], that if the amount of the epoxy resin falls below 30 parts by mass, the cured resin has an inadequate modulus [0030], that if the amount of the epoxy resin exceeds 50 parts by mass, the cured resin has an inadequate plastic deformation capacity and toughness [0030], and that the trifunctional 
Further regarding the claimed amount of the bisphenol type epoxy resin [A2], one of ordinary skill in the art would have found it obvious to optimize the amount of Hayashi’s bisphenol F-type epoxy resin with a number average molecular weight of 450 or less to be 40 parts by mass per 100 parts by mass of total epoxy resin content because it would have been beneficial for optimizing modulus of Hayashi’s epoxy resin composition, for optimizing toughness of a cured product of Hayashi’s epoxy resin composition, and for minimizing a viscosity of Hayashi’s epoxy resin composition because Hayashi teaches that the epoxy resin composition comprises a bisphenol F-type epoxy resin with a number average molecular weight of 450 or less in an amount that is 10 to 40 parts by mass per 100 parts by mass of total epoxy resin content [0014], that the bisphenol F-type epoxy resin is beneficial for providing a high modulus [0033], that if the amount of the epoxy resin exceeds 40 parts by mass, the cured resin obtained tends to have inadequate toughness [0033], that if the amount of the epoxy resin falls below 10 parts by mass, the viscosity of the epoxy resin composition becomes high [0033], that setting the number average molecular weight of the epoxy resin at 450 or less makes it possible to ensure a low viscosity in the epoxy resin composition obtained [0033], that if the number average molecular weight of the epoxy resin is larger than 450, the viscosity of the epoxy resin composition tends to become high [0033], which means that the amount of Hayashi’s bisphenol F-type epoxy resin with a number average molecular weight of 450 or less in parts by mass per 100 parts by mass of total epoxy resin content would have been a result-effective variable, which could have been optimized (MPEP 2144.05(H)).
Claim 4, Hayashi teaches that the curing accelerator may be a urea [0039] that is a urea compound that is N,N-dimethyl-N’-(3,4-dichlorophenyl)urea, toluene bis(dimethylurea), 4,4’-methylene 
Further, one of ordinary skill in the art would have found it obvious to optimize the amount of Hayashi’s curing accelerator to be 3 parts by mass relative to the total quantity of epoxy resins which accounts for 100 parts by mass, because it would have been beneficial for optimizing an ability of Hayashi’s curing accelerator to accelerate curing of Hayashi’s epoxy resin composition, for optimizing modulus and/or heat resistance of a cured product of Hayashi’s epoxy resin composition, for minimizing a self-polymerization reaction of Hayashi’s epoxy resin, and/or for optimizing reaction between Hayashi’s epoxy resins.
Claims 7-9, Hayashi teaches that the reinforcing fiber [0018] is optionally carbon fiber as reinforcing fiber [0141], wherein the fiber is in the form of fabrics [0142], which suggests woven fabric because woven fabric is one of the most common types of fabrics known to one of ordinary skill in the art. Hayashi does not teach a specific embodiment wherein the reinforcing fiber is in the form of woven 
Further, one of ordinary skill in the art would have found it obvious to select Hayashi’s carbon fiber as Hayashi’s reinforcing fiber. One of ordinary skill in the art would have been motivated to do so because Hayashi teaches that the carbon fiber is beneficial for providing fiber-reinforced composite materials that are particularly lightweight and stiff and with good impact resistance [0141].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789